Citation Nr: 9918778	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  98-03 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for a low back 
condition, to include as
secondary to service-connected hallux valgus.

2. Entitlement to service connection for a bilateral knee 
disorder, to include as
secondary to service-connected hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from July 
1965 to January 1969.

In October 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, denied the 
veteran's claims for service connection for a low back 
condition and for a bilateral knee disorder.  The RO also 
denied his claim for an increased rating for his service-
connected bilateral foot disorder (hallux valgus), rated as 
10 percent disabling.  He timely appealed the two service 
connection claims to the Board of Veterans' Appeals (Board).  
He did not appeal the claim for an increased rating; 
consequently, this claim is not before the Board.  See 
38 C.F.R. § 20.200 (1998).


FINDINGS OF FACT

1.  There is no competent medical evidence of record linking 
any of the veteran's current low back pathology to his 
service in the military or to his service-connected bilateral 
hallux valgus deformity.

2.  There is no competent medical evidence of record 
suggesting the veteran currently has, or that he ever has 
had, a bilateral knee disorder.


CONCLUSIONS OF LAW

1.  The claim for service connection for a low back 
condition, to include as secondary to service-connected 
bilateral hallux valgus, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2. The claim for service connection and for a bilateral knee 
disorder, to include
as secondary to service-connected bilateral hallux valgus,  
is not well
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
The VA considers certain conditions, including degenerative 
joint disease (arthritis) to be chronic per se, and VA will 
presume that the conditions were incurred in service if 
manifested to a compensable degree within a specified period 
of time after service-which is one year for arthritis.  
The presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection also may be granted for 
disability that is proximately due to or the result of a 
service-connected condition.  38 C.F.R. § 3.310(a).  Section 
3.310(a) has been interpreted to permit service connection 
for the degree of impairment resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A preliminary determination that must be made in a case such 
as this, however, involving claims for service connection, is 
whether the claims are "well grounded."  A claim is "well 
grounded" if it is "plausible, meritorious on its own or 
capable of substantiation."  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden 
of showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claims are 
well grounded, then his appeal must be denied, and VA does 
not have a "duty to assist" him in developing the evidence 
pertinent to his claims.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 81.

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection, such as arthritis, became 
manifested to a compensable degree within the prescribed 
period after service.  See Traut v. Brown, 6 Vet. App. 495, 
497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition during service, 
or during the presumptive period after service, and that he 
still has such a condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, or during the presumptive period after service, 
provided that continuity of symptomatology is demonstrated 
thereafter, and if competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veteran essentially contends that he currently has knee 
and back disorders that are related to service, or, 
alternatively, to his service-connected bilateral hallux 
valgus deformity.  As regards the latter basis for service 
connection, he alleges, that he progressively developed these 
conditions during the years since service as a result of 
overcompensating, such as when walking, for the functional 
impairment in his feet caused by his service-connected hallux 
valgus deformity.

The veteran's service medical records (SMRs) do not show that 
he had any complaints while on active duty in the military 
concerning either his low back or his knees, and neither a 
low back disorder nor a bilateral knee disorder was diagnosed 
at any time during service.  Therefore, no chronic low back 
or knee disability was shown in service. 

Significantly, moreover, as regards the veteran's claimed 
bilateral knee disability there is no competent medical 
evidence indicating that the veteran has or has ever had a 
bilateral knee disability.  In the absence of evidence of the 
claimed disability (and, if so, of a nexus between that 
disability and service, or in this case, a service-connected 
disability), there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

VA doctors who examined the veteran in May 1997 diagnosed low 
back pain and indicated that he has degenerative joint 
disease, as well as degenerative disc disease, of the low 
back.  The VA doctors also indicated that he has lumbar 
radiculopathy (radiation of the low back symptoms into his 
low extremities).  Clearly then, there is sufficient medical 
evidence of current disability involving his low back.  
Significantly, however, there is no competent medical 
evidence of a nexus between any currently diagnosed back 
condition and either the veteran's service or his service-
connected bilateral hallux valgus disability.  While the 
veteran contends that he has experienced pain in his low back 
ever since his discharge from the military, these assertions, 
alone, are insufficient to well ground the claim.

Although the veteran may well believe that he currently has 
low back and knee disorders that are the result of his 
service in the military, or from overcompensating for his 
service-connected hallux valgus deformity, as a layman, he 
does not have the medical expertise or training either to 
render a diagnosis or to offer an opinion as to the etiology 
of any claimed disability.  Therefore, his allegations in 
this regard have no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board 
emphasizes that a well-grounded claim requires evidence, and 
not just allegations.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  There is simply no competent evidence 
to support either of these claims.  

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claims for 
service connection for a low back condition and a bilateral 
knee disorder are well grounded, VA is under no "duty to 
assist" him in developing the evidence pertinent to his 
claims.  See Epps, 126 F.3d at 1468.  Moreover, the Board is 
aware of no circumstances in this case that would put VA on 
notice that any additional relevant evidence may exist that, 
if obtained, would make his claims well grounded.  See 
McKnight v. Gober, 131 F.2d 1483, 1485 (Fed. Cir. 1997).  

The RO denied the veteran's claim on the same premise as the 
Board-as not well grounded.  The RO also notified him in the 
January 1998 Statement of the Case (SOC) of the requirements 
to submit well-grounded claims.  Obviously then, he is not 
prejudiced by the Board's decision to deny his claims on the 
same basis.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 
(1994).  Also, the Board views its (and the RO's) discussion 
as sufficient to inform him of the type of evidence that is 
necessary to make his claims well grounded and warrant full 
consideration on the merits.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  Hence, the VA has met its duty to 
inform him of the evidence necessary to support his claims.  
See 38 U.S.C.A. § 5103(a).


ORDER

As evidence of well-grounded claims has not been submitted, 
the claims for service connection for a low back condition 
and a bilateral knee disorder, to include as secondary to 
bilateral hallux valgus, are denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

